DETAILED ACTION
Reasons for Allowance
Claims 1 and 3-13 is/are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:  “A measuring apparatus comprising:  a base portion attachable to an attachment target object;…wherein the base portion includes a receiving portion that comprises a main body portion having a bottomed cylindrical shape into which a longitudinally bottom portion of the replaceable object is to be inserted, the main body portion being configured to support the inserted longitudinally bottom portion of the replaceable object, and wherein the cover portion comprises a battery holding portion configured to engage with a longitudinally top portion of the replaceable object which is not supported by the main body portion having the bottomed cylindrical shape comprised in the receiving portion, to thereby hold the longitudinally top portion of the replaceable object with the cover portion attached to the base portion.”
(Claims 3-12 are dependent on claim 1.)

With respect to independent claim 13, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter (which also was indicated in the Office action of 10/22/2020):  “A measuring apparatus comprising:  a base portion attachable to an attachment target object;…wherein the battery holding portion has a length shorter than the length of the rod-shaped replaceable object such that the battery holding portion does not reach a bottom of the rod-shaped replaceable object when holding the rod-shaped replaceable object, and such that the rod-shaped replaceable object is released from the battery holding portion by moving the battery holding portion along a side surface of the rod-shaped replaceable object.”

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Amendment, filed on January 12, 2021, with respect to independent claims 1 and 13 have been fully considered and are persuasive.  The rejections of the claim(s) have been withdrawn.  All pending claims 1 and 3-13 are allowed (as stated above) for having overcome the closest prior art of record Yasuda et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN (Wyn) Q. HA whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN Q. HA/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        January 14, 2021